El Juez Asociado Señor Wolf,
emitió la opinión del tribuna].
El demandante:apelante presentó un pleito titulado “ter-cería de mejor derecho.” El demandante anteriormente había iniciado acción contra Arturo Ocasio Boldán por el procedimiento sumario de la Ley Hipotecaria. Poco antes de eso la demandada J. S. Waterman & Co. instó pleito en la Corte de Distrito de Mayagüez contra Arturo Ocasio ítol-dán, el ameritado deudor, y embargó cierta maquinaria que es objeto del presente litigio. El caso de Mayagíiez prosi-guió hasta sentencia, la propiedad embargada fue vendida en ejecución, y se le adjudicó a la demandada J. S. Waterman & Co. Los bienes embargados eran efectos para panadería, y el demandante-apelante alegó que formaban parte de su hipoteca. Los efectos, desde luego, fueron embargados en San Juan, donde aparentemente estaba situada la panadería, así como el solar afecto a la hipoteca. En el presente litigio el apelante alegó que él tenía un derecho preferente a tales *953efectos por razón de la hipoteca. El demandante obtuvo nn injunction provisional impidiendo a la demandada o sus agentes o empleados remover cualquiera parte de la maquina-ria hasta que se fallara el caso. La demandada, J. S. Waterman & Co., excepcionó. La Corte de Distrito de San Juan, siguiendo la opinión en el caso de Hernández v. Corte de Distrito, 34 D.P.R. 679, y el artículo 1533 de la antigua Ley de Enjuiciamiento Civil española, resolvió que un pleito de tercería no procedía después que la propiedad objeto de li-tigio había sido rematada. Se radicó moción de reconside-ración, y la Corte de Distrito de San Juan la denegó, agre-gando a su razonamiento que no cabía la tercería, a menos que se demostrara que el acreedor ejecutante se proponía, puede decirse, remover la maquinaria del solar embargado. Creemos que la corte estuvo en lo cierto.
 Entre otras cosas, el apelante alega que si bien este pleito fue titulado “tercería de mejor derecho,” en realidad no era tal sino un remedio auxiliar de la sentencia que pudiera dictarse en el procedimiento ejecutivo sumario. Sin embargo, no sólo el título sino la súplica de la demanda y la última alegación de ésta demuestran que la teoría era una. prelación de créditos. El artículo 1531 de la Ley de Enjuiciamiento Civil española para Cuba y Puerto Eico, equivalente al artículo 1533 citado por la corte inferior de la ley es-. pañola, disponía como sigue:
“Podrán deducirse (las tercerías) en cualquier estado del juicio ejecutivo.
“Si la tercería fuere de dominio, no se admitirá después de otor-gada la escritura o consumada la venta de los bienes a que se refiere, o de su adjudicación en pago y entrega al ejecutante, quedando a salvo el derecho del tercero para deducirlo contra quién y cómo corresponda.
“Si fuere de mejor derecho, no se admitirá después de realizado el pago al acreedor ejecutante.”
Fué contención del apelante que aunque la propiedad lé fué adjudicada a J. S. Waterman & Co. en la subasta, su *954entrega efectiva jamás había tenido lugar. Sin embargo, si tal fué el hecho, el demandante debió hacerlo aparecer en su demanda, según apunta la apelada. ¡Tenemos la idea, aun-que no es necesario que lo decidamos específicamente, que el título a los bienes pasó por virtud del remate, y equivalía a una entrega.
Si bien- pudo haber procedido algún otro pleito, o el demandante tal vez pudo establecer un remedio auxiliar al ejecutivo hipotecario, la demandada no tuvo conocimiento de nada excepto de una tercería de mejor derecho.
Además, nada hay en los autos que demuestre que la teoría ahora suscitada ante este tribunal respecto a la natu-raleza de la acción, fuera presentada a la corte inferior. Las indicaciones son en sentido contrario.
-La corte concedió al demandante la oportunidad de enmendar, de la cual no se aprovechó, sino que insistió en la dem,anda tal como aparecía, y, según veremos, la misma era defectuosa por otros conceptos. Aunque hay algunos indicios de que no se hizo gran hincapié sobre los otros defectos en la corte inferior, no obstante, la apelada, desde luego, tiene derecho a descansar en ellos cuando el demandante insiste en la suficiencia de su demanda.
Según indica la apelada, la demanda no alega que los bienes rematados por virtud de la sentencia estuvieran per-manentemente adscritos a la propiedad hipotecada, ni la des-cripción de la hipoteca demuestra que la escritura constitu-yéndola en forma alguna describiera los referidos bienes re-matados.
Tal como apunta la apelada, tampoco alegó la demanda que la propiedad en poder del marshal estaba ubicada en la finca afecta a la hipoteca, ni siquiera que la misma pertenecía al deudor. Aunque quizá pudieron haberse hecho algunas inferencias a favor del demandante, .especialmente si el caso hubiera ido a juicio, non constat que los bienes embargados *955310 se hallaban en el terreno y qne no pertenecían a Arturo Ocasio.
No se alegó qne la propiedad valía más de $500, la cantidad necesaria para dar jurisdicción a la Corte de Distrito de San Juan.
Posiblemente, si el apelante hubiera enmendado su de-manda para convertirla en un remedio auxiliar de su proce-dimiento hipotecario, y hubieran subsistido los otros defec-tos, la demandada habría excepcionado nuevamente y el de-mandante habría tenido otra oportunidad de presentar debi-damente su caso ante la corte.
Debe confirmarse la sentencia apelada.
El Juez Asociado Señor Córdova Dávila no intervino.